NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with
                                      Fed. R. App. P. 32.1




                  United States Court of Appeals
                                      For the Seventh Circuit
                                      Chicago, Illinois 60604

                                   Submitted August 15, 2013*
                                    Decided August 16, 2013

                                                Before

                                FRANK H. EASTERBROOK, Chief Judge 

                                DIANE P. WOOD, Circuit Judge

                                DAVID F. HAMILTON, Circuit Judge

No. 13‐1732

SUSAN SHOTT,                                            Appeal from the United States District
    Plaintiff‐Appellant,                                Court for the Northern District of
                                                        Illinois, Western Division.
        v.
                                                        No. 13 C 50030
VEDDER PRICE, P.C., 
    Defendant‐Appellee.                                 Frederick J. Kapala,
                                                        Judge.

                                             O R D E R

      Susan Shott claims that Vedder Price, a law firm, has violated Title III of the
Americans with Disabilities Act, which prohibits discrimination in places of public
accommodation. See 42 U.S.C. §§ 12181–12188. Her lawsuit against Vedder arises from a
discovery dispute in litigation she filed in federal court against Rush University Medical
Center, where she is employed as a statistics professor. In that ongoing suit—her second


        *
          After examining the briefs and record, we have concluded that oral argument is unnecessary.
Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P. 34(a)(2)(C).
No. 13‐1732                                                                           Page 2

against Rush—Shott claims that she was discriminated against based on a disability, her
race, and her religion. Shott v. Rush Presbyterian Med. Cntr., No. 11 C 50253 (N.D. Ill.
filed Sept. 9, 2011); see Shott v. Rush‐Presbyterian‐St. Luke’s Med. Cntr., 338 F.3d 736 (7th
Cir. 2003). Vedder represents Rush. 

       Vedder notified Shott that the firm would depose her in the lawsuit against Rush
on the morning of February 26, 2013, at its office in downtown Chicago. Shott, who does
not have a lawyer in that litigation, responded that her rheumatoid arthritis and
pulmonary hypertension preclude her from being deposed in the morning and from
traveling to polluted areas, which, she said, include downtown Chicago. Vedder
requested a doctor’s statement describing these limitations. Instead of complying, Shott
filed her suit under the ADA demanding that Vedder be forced to accommodate her
disability by changing the time and place of her deposition. See 42 U.S.C. § 12188(a)(2).
She also asked the court to enjoin Vedder from discriminating against all individuals
with disabilities and to order Vedder employees to undergo disability‐awareness
training. The district court granted Vedder’s motion to dismiss for failure to state a
claim. The court noted that Shott had escalated “a simple discovery dispute” into an
ADA suit that is unrelated to Vedder’s downtown office or to any services connected
with that facility. 

        The district court admonished Shott that her ADA claim is frivolous, but that did
not deter Shott from pursuing this frivolous appeal. A lawyer’s office is a place of
public accommodation, 42 U.S.C. § 12181(7)(F), and thus Title III would forbid a legal
office from excluding “disabled persons from entering the facility and, once in, from
using the facility in the same way that the nondisabled do.” Doe v. Mutual of Omaha Ins.
Co., 179 F.3d 557, 559 (7th Cir. 1999). Shott does not allege, however, that she was
refused equal access to Vedder’s office and could not take advantage of services
available to persons who are not disabled. See Kolling v. Blue Cross & Blue Shield of Mich.,
318 F.3d 715, 716 (6th Cir. 2003); Weyer v. Twentieth Century Fox Film Corp., 198 F.3d
1104, 1115 (9th Cir. 2000); Ford v. Schering‐Plough Corp., 145 F.3d 601, 612–13 (3d Cir.
1998). Instead she says that her deposition should be moved somewhere outside of
Vedder’s office because getting downtown—indeed, being downtown—will aggravate
her disabling conditions. This is a discovery dispute that should have been resolved in
the pending litigation between Shott and Rush, not in a separate lawsuit. See FED. R. CIV.
P. 26(c)(1)(B).

       We have reviewed Shott’s remaining arguments, and all are without merit.

                                                                                AFFIRMED.